Case 2:18-cv-01844-GW-KS Document 660 Filed 03/27/20 Page 1of2 Page ID #:44914

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 18-1844-GW-PLAx Date March 27, 2020
Title BlackBerry Limited v. Facebook, Inc. et al Page 1 of2

 

 

Present: The Honorable GEORGE H. WU, UNITED STATES DISTRICT JUDGE

 

 

 

Javier Gonzalez None Present
Deputy Clerk Court Reporter
Attorneys Present for Plaintiff(s) Attorneys Present for Defendant(s)
None Present None Present

Proceedings: INCHAMBERS - ORDER DIRECTING PARTIES TO ADDRESS 35
U.S.C. § 112 ¢ 6! IN RESPONSIVE SUPPLEMENTAL CLAIM
CONSTRUCTION BRIEFS FOR THE TERMS “MODE SELECTOR”
AND “MESSAGE GENERATOR”

The Court has reviewed the parties’ supplemental briefs regarding the terms “mode
selector” and “message generator” in the ’236 Patent. Docket Nos. 658, 659. Neither party has
taken the position that one or both terms are subject to 35 U.S.C. § 112 § 6.2 Because claim
construction is a question of law governed by the intrinsic record, the Court continues to consider
whether a construction of one or both terms as means-plus-function terms under 35 U.S.C. § 112
{| 6 is appropriate. As the Court suggested in its order on the parties’ most recent round of summary
judgment motions, these are “functional-sounding terms.” Docket No. 655 at 10. Now, both of
the parties’ proposed claim constructions vaguely define the terms as “hardware or software

component[s]” with additional requirements as to the functions that those “components” perform.

 

! The America Invents Act (“AIA”) re-designated 35 U.S.C. § 112 § 6 as § 112(f). See Leahy-Smith America
Invents Act, Pub. L. No. 112-29, sec. 4, 125 Stat. 284, 296 (2011). But the amended version of § 112 applies only to
patent applications “filed on or after” September 16, 2012. See AIA § 4(e), 125 Stat. at 297. Because the ’236 Patent
was filed before this date (see Docket No. 1-5), the Court refers to the pre-AIA statute.

2 The Court can only guess that Defendants own some patents that use similar, functional-sounding terms,
and for that reason, they cannot risk appearing inconsistent by challenging the nature of the terms “mode selector”
and message generator” in this case. If there is some other basis for Defendants’ decision not to propose a means-
plus-function construction, the Court looks forward to Defendants’ explanation for it.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
Case 2:18-cv-01844-GW-KS Document 660 Filed 03/27/20 Page 2of2 Page ID #:44915

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

CIVIL MINUTES—GENERAL
Case No. CV 18-1844-GW-PLAx Date March 27, 2020
Title BlackBerry Limited v. Facebook, Inc. et al Page 2o0f2

 

 

This further suggests a construction under 35 U.S.C. § 112 § 6 would be appropriate.

The Court ORDERS that both parties explain in their simultaneous responsive
supplemental claim construction briefs why 35 U.S.C. § 112 § 6 should not apply. The parties
may have two extra pages to do so. See Docket No. 654. The Court also welcomes the submission
of extrinsic evidence showing that a person of skill in the art at the time of the invention would
understand one or both of these terms to connote a structure or class of structures, such that the
presumption against means-plus-function claiming should not be overcome. No further

information about 35 U.S.C. § 101 is required.

 

CV-90 CIVIL MINUTES—GENERAL Initials of Deputy Clerk JG
